 



EXHIBIT 10.6
LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”), is executed as of February ___,
2006, by and among The Fashion House Holdings, Inc., a Colorado corporation (the
“Company”), and Battersea Capital, Inc. (the “Lender”).
     WHEREAS, the Company is conducting a private placement offering (the
“Private Placement”);
     WHEREAS, in order to fund the Company’s operations until such Private
Placement is completed, the Company wishes to borrow $125,000 from the Lender as
a short term bridge loan; and
     WHEREAS, the Lender is willing to provide such financing on terms and
conditions as set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender,
intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined terms. Certain capitalized terms used in this Agreement shall
have the specific meanings defined below:
     “Business Day” shall mean a day other than a Saturday, Sunday, or other day
on which commercial banks are authorized or required by law to close.
     “Loan Closing Date” shall mean the date upon which the Loan is made to the
Company.
     “Interest Rate” shall mean the highest prime rate of interest per annum
published in the Money Rate Table of the Western Edition of The Wall Street
Journal, as adjusted on a daily basis, plus five percent (5%) per annum,
compounded annually.
ARTICLE 2
THE LOAN
     2.1 Loan. According to the terms and subject to the conditions of this
Agreement, the Lender shall make a single-installment loan to the Company on the
Loan Closing Date in the amount of $125,000 (the “Loan”). The Loan shall be
evidenced by a promissory note in the form

 



--------------------------------------------------------------------------------



 



attached hereto as Exhibit A (“Note”), duly executed on behalf of the Company
and dated as of the Loan Closing Date.
     2.2 Interest. The Loan shall bear interest (“Interest”) from the date of
payment by the Lender until the Maturity Date at the Interest Rate (calculated
on the basis of the actual number of days elapsed over a year of 360 days).
Interest is payable by the Company in a lump sum on the Maturity Date.
Notwithstanding anything to the contrary, in no event shall the Interest Rate be
less than 10.75% per annum, nor shall the Interest Rate be adjusted to exceed
the maximum amount permitted by applicable law.
     2.3 Prepayment of the Loan. The Company may from time to time prepay all or
any portion of the Loan without premium or penalty of any type. The Company
shall give the Lender at least three Business Day prior written notice of its
intention to prepay the Loan, specifying the date of payment and the total
amount of the Loan to be paid on such date.
     2.4 Maturity Date. Unless the Loan is earlier accelerated pursuant to the
terms hereof, the Loan and all accrued Interest thereon shall be due and payable
in full on the earlier of (a) the date that is 60 days following the Loan
Closing Date or (b) the final closing date of the Private Placement. In the
event that the Private Placement is not consummated within 60 days after the
Loan Closing Date, the Lender may, at the Lender’s option, extend the Maturity
Date on such terms and conditions as determined by the Lender in its sole
discretion.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Due Incorporation and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado with full and adequate power to carry on and conduct its business as
presently conducted, and is duly licensed or qualified in all foreign
jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.
     3.2 Due Authorization. The Company has full right, power and authority to
enter into this Agreement, to make the borrowings hereunder and execute and
deliver the Note as provided herein and to perform all of its duties and
obligations under this Agreement and the Note. The execution and delivery of
this Agreement will not, nor will the observance or performance of any of the
matters and things herein or therein set forth, violate or contravene any
provision of law or the Company’s bylaws or certificate of incorporation. All
necessary and appropriate corporate action on the part of the Company has been
taken to authorize the execution and delivery of this Agreement.
     3.3 Enforceability. This Agreement has been validly executed and delivered
by the Company and constitutes the legal, valid and binding obligations of the
Company enforceable against it in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ right and to the availability of the
remedy of specific performance.
     3.4 Compliance with Laws. The nature and transaction of the Company’s
business and operations and the use of its properties and assets do not, and
during the term of this

2



--------------------------------------------------------------------------------



 



Agreement shall not, violate or conflict with in any material respect any
applicable law, statute, ordinance, rule, regulation or order of any kind or
nature.
ARTICLE 4
COVENANTS
ARTICLE 5
DEFAULT
     5.1 Events of Default. The occurrence of any of the following events (each
an “Event of Default”), not cured in the applicable cure period, if any, shall
constitute and Event of Default of the Company:
          (a) the failure to make when due any payment described in this
Agreement or the Note, whether on or after the Maturity Date, by acceleration or
otherwise; and
          (b) (i) the application for the appointment of a receiver or custodian
for the Company or the property of the Company, (ii) the entry of an order for
relief or the filing of a petition by or against the Company under the
provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Company, or (iv) the Company becomes
insolvent.
     5.2 Effect of Default. Upon the occurrence of any Event of Default that is
not cured within any applicable cure period, the Lender may elect, by written
notice delivered to the Company, to take any or all of the following actions:
(i) declare this Agreement terminated and the outstanding amounts under the Note
to be forthwith due and payable, whereupon the entire unpaid Loan, together with
accrued and unpaid Interest thereon, and all other cash obligations hereunder,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Company, anything contained herein or in any of the Note to the contrary
notwithstanding, and (ii) exercise any and all other remedies provided hereunder
or available at law or in equity upon the occurrence and continuation of an
Event of Default. In addition, during the occurrence of any Event of Default,
the Company shall not pay make any payment on any other outstanding indebtedness
of the Company (other than indebtedness of the Company to which the Lender has
agreed in writing to subordinate this Agreement and the Note hereunder).
ARTICLE 6
WARRANT
     7.1 Issuance of Warrant. The Company shall issue to the Lender a Common
Stock Purchase Warrant (the “Warrant”) in the form attached hereto as Exhibit B.
The Warrant shall be immediately convertible into 62,500 shares of common stock
of the Company and the exercise price of the Warrant shall be $0.80 per share.
     7.2 Registration of Shares Underlying Warrant.

3



--------------------------------------------------------------------------------



 



          (a) The Company shall prepare and, as soon as practicable, but in no
event later than 75 days following the Loan Closing Date of the Loan (the
“Filing Deadline”), file with the Securities and Exchange Commission (the “SEC”)
a registration statement on Form SB-2 covering the resale of all the shares
underlying the Warrant (the “Registrable Securities”). In the event that Form
SB-2 is unavailable for such a registration, the Company shall register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the holders of at least a majority of the Registrable Securities
and undertake to register the Registrable Securities on Form SB-2 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form SB-2 covering the Registrable Securities has been
declared effective by the SEC. The Company shall use its reasonable best efforts
to have such registration statement declared effective by the SEC as soon as
practicable, but in no event later than the date which is 180 days following
closing date of the Merger (the “Effectiveness Deadline”).
          (b) All expenses incident to the filing of the registration statement
required by Section 7.2, including without limitation all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, and fees and disbursements
of counsel for the Company and all independent certified public accountants,
underwriters (excluding discounts and commissions) and other professionals
retained by the Company will be borne by the Company. In no event shall the
Company be obligated to be pay any discounts or commissions with respect to the
shares sold by any holder of Registrable Securities. In connection with any
registration statement, the Company shall reimburse the holders of Registrable
Securities covered by such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities initially requesting such registration.
          (d) In the event of an underwritten registered offering the managing
underwriter(s) advise the Company in writing that in their opinion the number of
Registrable Securities exceeds the number of Registrable Securities which can be
sold therein without adversely affecting the marketability of the offering, the
Company will cause the Company to include in such registration the number of
Registrable Securities requested to be included which in the opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering, pro rata among the respective holders thereof on the basis of the
amount of Registrable Securities owned by each such holder. In the event the
number of shares available under a registration statement filed pursuant to
Section 7.1 is insufficient to cover 100% of the Registrable Securities required
to be covered by such registration statement, the Company shall cause the
Company to amend the registration statement, or file a new registration
statement (on the short form available therefor, if applicable), or both, so as
to cover 100% of the number of such Registrable Securities as soon as
practicable but in any event not later than 45 days after the necessity therefor
arises. The Company shall use its reasonable best efforts to cause such
amendment or new registration statement to become effective as soon as
practicable following the filing thereof.

4



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS
     7.1 Successors and Assigns. Subject to the exceptions specifically set
forth in this Agreement, the terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective executors, administrators,
heirs, successors and assigns of the parties. This Agreement may be assigned
solely by the Lender.
     7.2 Titles and Subtitles. The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
     7.3 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
if to the Company, to:
The Fashion House Holdings, Inc.
6310 San Vicente Blvd.
Suite 330
Los Angeles, CA 90048
Attn: John Hanna
Fax: (310) 939-3052
if to the Lender, to:
Battersea Capital, Inc.
P.O. Box 153
Santa Monica, CA 90406
Attn: Matt Lepo
Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
     7.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other

5



--------------------------------------------------------------------------------



 



jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.
     7.5 Waiver and Amendment. Any term of this Agreement may be amended, waived
or modified with the written consent of the Company and the Lender.
     7.6 Remedies. No delay or omission by the Lender in exercising any of its
rights, remedies, powers or privileges hereunder or at law or in equity and no
course of dealing between the Lender and the undersigned or any other person
shall be deemed a waiver by the Lender of any such rights, remedies, powers or
privileges, even if such delay or omission is continuous or repeated, nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by the Lender or the exercise of any other
right, remedy, power or privilege by the Lender. The rights and remedies of the
Lender described herein shall be cumulative and not restrictive of any other
rights or remedies available under any other instrument, at law or in equity.
* * * * *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed in
its name on the date first set forth above.

                  THE FASHION HOUSE HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      John Hanna    
 
      Chief Executive Officer    
 
                BATTERSEA CAPITAL, INC.    
 
  By:        
 
           
 
      Matt Lepo    

1



--------------------------------------------------------------------------------



 



EXHIBIT A
PROMISSORY NOTE

1



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMON STOCK PURCHASE WARRANT

1